   Case 1:14-cr-00063-JRH-BKE Document 71 Filed 11/19/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


UNITED STATES OF AMERICA


       V                                          OR 114-063


DAMIEN      T. ROBINSON




                                     ORDER




       Defendant Damien T. Robinson has filed a motion for reduction


in sentence pursuant to the compassionate release provision of 18

U.S.C. § 3582(c)(1)(A).          The Government opposes the motion.           Upon

due consideration, the Court denies Robinson's request for relief.

       The compassionate release provision provides a narrow path

for a District Court to grant release to a defendant if it finds

that "extraordinary and compelling reasons" warrant such relief

and that release is "consistent with applicable policy statements

issued by the [United States] Sentencing Commission."                 18 U.S.C.

§ 3582(c)(1)(A).          Section    131.13 of the     Sentencing     Guidelines

provides      the   applicable      policy   statement,    explaining    that    a

sentence reduction may be ordered where a court determines, upon

consideration of the factors set forth in 18 U.S.C. § 3553(a),

that       "extraordinary   and     compelling    reasons"    exist     and   the

defendant does not present a danger to the safety of any other

person or the community.          U.S.S.G. § 131.13.      The application note
      Case 1:14-cr-00063-JRH-BKE Document 71 Filed 11/19/20 Page 2 of 4



to    this       policy     statement         lists    three      specific       examples   of

extraordinary and compelling reasons to consider reduction of a

defendant's         sentence          under    §     3582(c)(1)(A):       (1)     a   medical

condition; (2) advanced age; and (3) family circumstances. Id.

n.l(A)-(C).         A fourth catch-all category provides: "As determined

by the Director of the Bureau of Prisons, there exists in the

defendant's         case    an    extraordinary        and    compelling        reason   other

than,       or     in     combination         with,"       the    aforementioned         three

categories.         Id. n.l(D) (emphasis added).

       In this case, Robinson claims to have a qualifying medical

condition based upon the fact that he is obese and obesity is a

condition that places a person "at increased risk of severe illness

from COVID-19." See Centers for                       Disease Control        &    Prevention,

People           with      Certain       Medical        Conditions,          available      at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html                         (last     visited   on

November 19, 2020).              In its response, the Government concedes that

Robinson's         obesity,      in    conjunction         with   the   potential     adverse

effects to him should he contract COVID-19, qualifies as a serious

medical condition equating to an "extraordinary and compelling"

reason for compassionate release.                     (See Gov't Resp. in Opp'n, Doc.

68,    at    13.)       The      Court   is    not    so    readily     convinced     because

Robinson's medical records show that he is only 29 years old, is

otherwise healthy, and receives responsive and appropriate medical
      Case 1:14-cr-00063-JRH-BKE Document 71 Filed 11/19/20 Page 3 of 4



care.      (See    id.,    Ex.    B.)        Moreover,    Robinson's        facility,     FCI

Edgefield     in     South       Carolina,      has     demonstrated        an   effective

response to the COVID-19 pandemic.^                   Accordingly, whether Robinson

has     established       that     he    is    uniquely       positioned      to    warrant

compassionate release based solely upon his obesity is a very close

question.      Nevertheless, the Court will accept that he meets the

serious    medical    condition         category      based    upon   the    Government's

concession.


        The Court, however, retains discretion over whether to grant

relief and must weigh the sentencing factors of 18 U.S.C. § 3553(a)

prior to release.           See 18 U.S.C. § 3582(c)(1)(A).                   Upon careful

consideration        thereof,      the       Court   particularly      notes       that   the

nature of his offense, the history and characteristics of this

Defendant,     and    the    need       to    protect    the    public      weigh   against

reducing     his sentence to time served.                      Robinson      is a    career

offender and when arrested for the present offense of distribution

of methamphetamine,          he    was charged          with five firearms-related

crimes that were dismissed pursuant to his plea agreement.                            Thus,

Robinson avoided a potentially much lengthier prison sentence.                             As

it is now, Robinson still has over five years remaining on his




1     The BOP reports that FCI Edgefield currently has one inmate
and 21 staff members with active COVID-19; 89 inmates and 10 staff
members have recovered from COVID-19 although there has been one
reported inmate death.             See www.bop.qov/coronavirus (last visited
on November 19, 2020).
      Case 1:14-cr-00063-JRH-BKE Document 71 Filed 11/19/20 Page 4 of 4



sentence of 168 months.           Early release of this Defendant would

fail to reflect the seriousness of his offense, promote respect

for    the    law,   provide     just   punishment,    and     afford   adequate

deterrence.       In short, reducing his sentence at this time would

not    be    consistent   with   the    statutory   purposes    of   sentencing.

Finally, the Court is not convinced that Robinson does not present

a danger to the community as required under U.S.S.G. § 1B1.13.

        Upon the foregoing. Defendant Damien T. Robinson's motion for

compassionate release (doc. 65) is DENIED.              Defendant Robinson's

request for the appointment of counsel is DENIED AS MOOT.^

       ORDER ENTERED at Augusta, Georgia, this                       of November,

2020.




                                            J.          HALL, CHIEF 'JUDGE
                                            UNITED STATES DISTRICT COURT
                                            ^SOtffHERN DISTRICT OF GEORGIA




2     There is no constitutional right to counsel in a § 3582(c)
proceeding. United States v. Webb, 565 F.3d 789, 794-95 (11^^ Cir.
2009), and Robinson has not shown that the interests of justice
require the appointment of counsel in this case.
